Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is similar to parent application 15/095,244. As discussed in the Notice of Allowance of the App. 15/095,244 dated 06/17/2020, while references teaches similar concepts such as displaying a single user who has sent an advertisement, and displaying users who has interacted with a merchant, no references, alone or in combination teaches/suggests the display of a list of users who has previously shared/rebroadcasted a content item within a social network.
Upon further search and consideration, the Examiner notes the following references:
Maharajh et al. (WO 2008072093 A2), which talks about a mobile media platform including social media and profile elements, including seeing a list of people who share an interest.
Perez (US 20070157252 A1), which talks about video on demand service including self-published content and sharing bookmarks to specific content based on a contact list.
Although these references further teaches/suggests the concept of providing user identifying information in association with shared content, these references still fails to teach or suggest the interface for displaying the users who have previously rebroadcasted a content item as currently claimed. As such, the Examiner has determined the claimed invention to be non-obvious over the prior art. 
Furthermore, similar to parent application 15/095,244, the Examiner has determined the claimed invention to be patent eligible as the abstract idea is integrated into a practical application. As currently claimed, the invention is directed towards the tracking and presentation of content rebroadcasting information which falls within a certain method of organizing human activity, specifically managing personal behavior, relationship, or interactions between people as the claimed invention is directed towards the managing of social activity. However, similar to parent application 15/095,244, the claimed invention is integrated into a practical application through the particular operating environment of an electronic social media platform/network, and the specific interface elements for viewing the rebroadcasted information as well as rebroadcasting the content itself. As such, the Examiner has determined the claimed invention to be patent eligible.
The Terminal Disclaimer filed 07/26/2022 has been acknowledged and accepted. The Double Patenting rejection of 04/27/2022 has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622